Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION                                            

Priority

           Receipt is acknowledged of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file.  

Information Disclosure Statement
          
          The references cited on a Form PTO 1449 have been considered.

Specification

The specification has been checked to the extent necessary to determine the presence of all possible minor errors.  However, the applicant's cooperation is requested in correcting any errors of which applicant may become aware in the specification.

Claim Rejections

                                                 Claim Rejections - 35 USC § 102

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

           (a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.          (a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention. 

Claims 1-2, 6, 12 and 16-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ogawa et al. (US Pat. 9,387,684).

           Ogawa et al.  disclose in Figures 2-6, 21-25 and 31-36 an ink jet recording apparatus comprising:
           Regarding claim 1, an inkjet recording device (2) comprising: 
a cartridge refilling ink (400) or solvent (500) to a device body (200) of a continuous-type inkjet recording device (Figures 2-4); 
a receiving port (610) provided in the device body (200), mounting the cartridge (400), and receiving a bottle mouth (812) of the cartridge (400 or 800) (Figures 5-6, 31 and 34);
a hollow needle (612) provided in the device body (200), and taking out content liquid in the cartridge (400 or 800) by inserting the hollow needle (612) into the bottle mouth (812) and entering an inner part of the bottle (800) when the bottle mouth (812) is received to the receiving port (610) (Figures 31 and 34);
 a recording medium part (900) provided in the cartridge (800) (Figure 24); 
a first terminal (930) provided on an end surface of the recording medium part (900) (Figure 24);
a reservoir terminal (602) provided in the device body (200), and contacting with the first terminal (930) at a time of a state in which the cartridge (800) is mounted (Figures 5, 31 and 35); 
a contamination preventing eaves (unmarked contamination preventing eaves that is close a number 602) positioned above and in a vicinity of the reservoir terminal (602) (Figure 35);
an interlocking mechanism (604) displacing the first terminal (930) by mechanically interlocking with a mounting operation in which a user mounts the cartridge, and a removing operation in which the user removes the cartridge (800), wherein the first terminal (930) is positioned at a retreat position preventing from interfering with the contamination preventing eaves (unmarked contamination preventing eaves that is close a number 602), and at a contact position contacting with the reservoir terminal (602) by the interlocking mechanism (604) (Figures 35-36, paragraphs 112-114).
             Regarding claim 2, wherein the displacement of the first terminal (930) by the interlocking mechanism (604) includes a movement in a horizontal direction intersecting with an axis of the bottle (800), and the first terminal (930) is positioned at the retreat position approaching to the bottle axis, and the contact position away from the bottle axis by the horizontal direction displacement of the first terminal (Figures 35-36, paragraphs 112-114).
             Regarding claim 6, a cartridge (800) inserted into a cartridge receiving part (610) provided in a device body (200) of a continuous-type inkjet recording device (2), and refilling ink or solvent to the device body (200), comprising: a bottle body (802) having an internal space storing the ink or the solvent (Figures 2 and 5-6); 
a pipeline part (804) extending along a first direction from the bottle body (802), and having a pipeline connecting with the internal space of the bottle body (802) (Figure 6);
 a recording medium (900) mounted in the cartridge (800), and recording information related to the cartridge (800) (Figure 24); 
a first terminal (930) electrically connected with the recording medium (900), and accessed by the device body (200) of the inkjet recording device (2) (Figures 2 and 24); and 
a holding part (902) holding the first terminal (930) and the recording medium (900) in the pipeline part (804) and enable to displace the first terminal (930) to a first position and a second position which separates a distance larger than a distance of the first position with respect to the pipeline part (804) along a predetermined regulated direction (Figures 21-25).
            Regarding claim 12, wherein the holding part (902) is provided with a guide part (604) to guide a displacement of the first terminal (930) in the predetermined regulated direction (Figures 35-36, paragraphs 112-114).
           Regarding claim 16, a cartridge (400 or 800) for refilling ink or solvent to a device body (200) of a continuous-type inkjet recording device (2) which comprises: 
a reservoir (600) provided in the device body (200) and mounting the cartridge (400 or 800) and receiving a mouth (812) of a bottle (802) of the cartridge (800) (Figures 2-6 and 31-34); 
a hollow needle (612) provided in the device body (200), and taking out content liquid (ink) in the cartridge (500 or 800) by inserting the hollow needle (612) into the bottle mouth (812) and entering an inner part of the bottle (802) when the bottle mouth (812) is received to the receiving port (610) of the reservoir (600) (Figures 31 and 34); and 
a contamination preventing eaves (unmarked contamination preventing eaves that is close a number 602) provided in the reservoir (600), and positioned above and in a vicinity of a reservoir terminal (602) of the reservoir (600), the cartridge (500 or 800) applied to the inkjet recording device (2) comprising: a recording medium part (900) provided in the cartridge (800), and incorporating a recording medium (ROM); and a first terminal (930) arranged on a front surface (906) of the recording medium part (900) and electrically connected with the reservoir terminal (602), wherein the first terminal (930) is displaced in a horizontal direction intersecting with a bottle axis, and is positioned at a retreat position where the first terminal (930) is prevented from interfering with the contamination preventing eaves (unmarked contamination preventing eaves that is close a number 602), and at a contact position where the first terminal (930) contacts with the reservoir terminal (602) (Figures 31 and 34).
            Regarding claim 17, wherein the recording medium part (900) is configured with a first portion (816) configuring a part of the bottle (802) and a second portion (814) including the first terminal (930), and the second portion (814) enables to be displaced in the horizontal direction intersecting with the bottle axis (Figures 21-22).
            Regarding claim 18, wherein the recording medium (ROM) is incorporated in one of the first portion (816) and the second portion (814) (Figures 21-22).
           Regarding claim 19, wherein the first portion (814) is integrally molded with the bottle (802) (Figure 22).
           Regarding claim 20, wherein the first portion (816) is bonded to the bottle (802) (Figures 22 and 24).
Citation of Pertinent Prior Art

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.   These prior art references (US Pat. 7,213914; US Pat. 7,300,138; US Pat. 2007/0149044; US Pub. 2018/0001650; US Pub. 2018/0250943) cited in the PTO 892 form show an ink supply system which is deemed to be relevant to the present invention.  These references should be reviewed.

Allowable Subject Matter

            Claim 3 would be allowable if rewritten to include all of the limitations of the base claim and any intervening claims. This claim would be allowable because the prior art references of 
record fails to teach or suggest an inkjet recording device comprising a displacement of a first terminal by an interlocking mechanism that includes a rotational movement around a vertical axis along the bottle axis, and the first terminal is positioned at a retreat position and a contact position by the rotational movement of the first terminal in the combination as claimed.
        
            Claim 4 would be allowable if rewritten to include all of the limitations of the base claim and any intervening claims. This claim would be allowable because the prior art references of record fails to teach or suggest an inkjet recording device comprising an interlocking mechanism that includes a displacement guiding mechanism guiding a horizontal direction displacement of a first terminal, and the first terminal is positioned at the retreat position approaching to the bottle axis and at the contact position away from the bottle axis by the displacement guiding mechanism in the combination as claimed.
            Claim 5 would be allowable if rewritten to include all of the limitations of the base claim and any intervening claims. This claim would be allowable because the prior art references of record fails to teach or suggest an inkjet recording device comprising an interlocking mechanism that includes a body side cam part provided in the device body, and a bottle side cam follower part provided in the recording medium part in the combination as claimed.

            Claims 7-11 would be allowable if rewritten to include all of the limitations of the base claim and any intervening claims. These claims would be allowable because the prior art references of record fails to teach or suggest a cartridge inserted into a cartridge receiving part provided in a device body of a continuous-type inkjet recording device, and refilling ink or solvent to the device body, comprising a holding part that is provided with a sliding part which contacts to a part of the cartridge receiving part and relatively slides with respect to the cartridge receiving part when the cartridge is inserted into the cartridge receiving part, the sliding part displaces the holding part along a predetermined regulated direction with respect to the pipeline part in accordance with an insertion amount of the cartridge to the cartridge receiving part in the combination as claimed.

            Claim 13 would be allowable if rewritten to include all of the limitations of the base claim and any intervening claims. This claim would be allowable because the prior art references of record fails to teach or suggest a cartridge inserted into a cartridge receiving part provided in a device body of a continuous-type inkjet recording device, and refilling ink or solvent to the device body, comprising an inclined pin that is provided in the device body, and a sliding part is an inclined hole provided in the holding part, and in the inclined pin and the inclined hole, an upper end is positioned relatively near the first direction, and a lower end is positioned relatively away from the first direction in the combination as claimed.
  
            Claim 14 would be allowable if rewritten to include all of the limitations of the base claim and any intervening claims. This claim would be allowable because the prior art references of record fails to teach or suggest a cartridge inserted into a cartridge receiving part provided in a device body of a continuous-type inkjet recording device, and refilling ink or solvent to the device body, comprising a link that is provided with an elongated hole; wherein the link is mounted to a pipeline part in a swingable manner by a first pin, a second pin inserted into the elongated hole is fixed to the holding part, and the link is provided with a cam surface configuring a cam follower part with respect to a body side cam part provided in the device body in the combination as claimed.

            Claim 15 would be allowable if rewritten to include all of the limitations of the base claim and any intervening claims. This claim would be allowable because the prior art references of record fails to teach or suggest a cartridge inserted into a cartridge receiving part provided in a device body of a continuous-type inkjet recording device, and refilling ink or solvent to the device body, comprising a holding part that is rotatable around the first direction in the combination as claimed.

CONCLUSION
        
  Any inquiry concerning this communication or earlier communications from the 
examiner should be directed to Examiner Anh Vo whose telephone number is (571) 272-
2262.  The examiner can normally be reached on Monday to Friday from 9:30 A.M.to 6:00 P.M..

           If attempts to reach the examiner by telephone are unsuccessful, the examiner'ssupervisor, Matthew Luu can be reached on (571) 272-7663. The fax phonenumber for the organization where this application or proceeding is assigned is 571-273-8300. 
           Information regarding the status of an application may be obtained from thePatent Application Information Retrieval (PAIR) system. Status information forpublished applications may be obtained from either Private PAIR or Public PAIR.Status information for unpublished applications is available through Private PAIR only.For more information about the PAIR system, see http://pair-direct.uspto.gov. Shouldyou have questions on access to the Private PAIR system, contact the ElectronicBusiness Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from aUSPTO Customer Service Representative or access to the automated informationsystem, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 


/ANH T VO/Primary Examiner, Art Unit 2853